Case: 6:18-cv-00298-REW-HAI Doc #: 1 Filed: 11/26/18 Page: 1 of 6 - Page ID#: 1



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY


THE PRUDENTIAL INSURANCE                          Civil Action No.: ______________________
COMPANY OF AMERICA,

                               Plaintiff,

        v.                                                INTERPLEADER COMPLAINT

VELVA DELPH, WILLIE BUNDY, SARAH
CARTA and EXPRESS FUNERAL
FUNDING, LLC.,

                               Defendants.


        Plaintiff, The Prudential Insurance Company of America (“Prudential”), an insurance

company organized under the laws of the State of New Jersey, with its principal place of business

therein at 751 Broad Street, Newark, New Jersey, by way of Complaint in Interpleader says:

                                            THE PARTIES

        1.     Prudential is an insurance company organized and existing under the laws of the

State of New Jersey with its principal place of business in Newark, New Jersey.

        2.     Defendant, Velva Delph (“Velva”), is an adult individual who is domiciled in

Kentucky and resides in Corbin, Kentucky. Velva is the mother of William B. Bundy, deceased

(the Insured”), and is named in this action as a putative beneficiary of the life insurance proceeds

at issue.

        3.     Defendant, Willie Bundy (“Willie”), is an adult individual who is domiciled in

Florida and resides in West Palm Beach, Florida. Willie is the father of the Insured and is named

in this action as a putative beneficiary of the life insurance proceeds at issue.
Case: 6:18-cv-00298-REW-HAI Doc #: 1 Filed: 11/26/18 Page: 2 of 6 - Page ID#: 2



        4.      Defendant, Sarah Carta (“Sarah”), is an adult individual who is domiciled in

Kentucky and resides in Richmond, Kentucky. Sarah is a friend of the Insured, and is named in

this action as a putative beneficiary of the life insurance proceeds at issue.

        5.      Defendant Express Funeral Funding (“Express”) is a limited liability company with

its principal place of business in Indiana. Express provided Prudential with an Irrevocable

Assignment to a portion of the life insurance proceeds at issue related to the Insured’s funeral

expenses and is named in this action as a putative beneficiary of the life insurance proceeds at

issue in this action.

                                        JURISDICTION

        6.      This Court has original jurisdiction over this matter pursuant to the Employee

Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001, et seq., because the group life

insurance policy at issue is subject to ERISA. 29 U.S.C. §§ 1132 (a)(3), 1132(e)(1).

        7.      This Court also has original jurisdiction over this matter pursuant to 28 U.S.C. §

1335, because there is diversity of citizenship between two or more of the defendants and the

amount in controversy exceeds $500.

        8.      Venue is proper in this district pursuant to 28 U.S.C. § 1397 because it is the judicial

district in which one or more of the defendants/claimants reside.

                           FACTS SUPPORTING INTERPLEADER

        9.      Prudential issued a group life insurance policy to The Sherwin-Williams Company

(“Contract Holder”), bearing Group Policy No. G-51341 (the “Group Policy”). Attached hereto

as Exhibit A is a true and correct copy of the applicable booklet/certificate for the Group Policy.

        10.     At all relevant times, the Insured was covered under the Group Policy for basic and

optional life insurance benefits totaling $137,000.00 (“Death Benefit”).
Case: 6:18-cv-00298-REW-HAI Doc #: 1 Filed: 11/26/18 Page: 3 of 6 - Page ID#: 3



        11.     The Insured died on or about September 8, 2018 as a result of suicide. Attached

hereto as Exhibit B is a true and correct copy of the Insured’s Death Certificate, as provided to

Prudential.

        12.     At that time, the Death Benefit became due.

        13.     The Group Policy provides that death benefits are payable to the Beneficiary. If

there is no Beneficiary at the time of death it “will be payable to the first of the following: your (a)

surviving Spouse or Domestic Partner; (b) surviving child(ren) in equal shares; (c) surviving

parents in equal shares; (d) surviving siblings in equal shares; (c) surviving parents in equal shares;

(d) estate. See Exhibit A at pg. 51.

        14.     Under the terms of the Group Policy, beneficiary designations must be submitted

through the Contract Holder. See Exhibit A at pg. 51.

        15.     Upon the death of a covered member, the Contract Holder provides Prudential with

notice of death and forwards beneficiary information to Prudential.

        16.     Following the Insured’s death, the Contract Holder advised Prudential that the

designation on record at the time of the Insured’s death was made in November 2017 during open

enrollment by logging into the myswbenefits.com website and that at that time, Sarah was

designated as the sole primary beneficiary of the Death Benefit. Attached hereto as Exhibit C is a

true and correct copy of the beneficiary information as provided by the Contract Holder to

Prudential.

        17.     The Contract Holder further advised Prudential that prior to the November 2017

beneficiary designation there was no designation on record with the Contract Holder.

        18.     On or about September 10, 2018, Prudential received a claim from Express to a

portion of the Death Benefit, which is based on an Irrevocable Assignment, in which Sarah
Case: 6:18-cv-00298-REW-HAI Doc #: 1 Filed: 11/26/18 Page: 4 of 6 - Page ID#: 4



assigned a portion of the Death Benefit in the amount of $8,850.00 to Britton Funeral Home, which

thereafter made a reassignment to Express. Attached hereto as Exhibit D is a true and accurate

copy of the Irrevocable Assignment and Power of Attorney as provided to Prudential.

       19.     On or about September 14, 2018, Willie sent a letter to Prudential contesting the

legitimacy of the November 2017 beneficiary designation naming Sarah as the sole beneficiary.

Attached hereto as Exhibit E is a true and correct copy of a letter dated September 14, 2018.

       20.     Velva also subsequently submitted a letter to Prudential contesting the on-line

beneficiary change. In support, Velva alleges that the Insured told her that she was the beneficiary

and further alleges that Sarah went on-line and designated herself without the Insured’s

knowledge. Attached hereto as Exhibit F is a true and correct copy of the letter dated September

20, 2018 and its enclosures.

       21.     On or about September 27, 2018, Prudential received a completed Group Life

Insurance Claim Form, executed by Sarah, making a claim to the Death Benefit. Attached hereto

as Exhibit G is a true and correct copy of Group Life Insurance Claim Form, as received by

Prudential.

       22.     On October 22, 2018, Velva’s counsel sent a letter to Prudential advising of Velva’s

continued claim to the Death Benefit and again alleging that Sarah learned the Insured’s log-in

information and designated herself as the beneficiary without the Insured’s knowledge. In

addition, Velva’s counsel alleged that the Insured’s manner of death is suspicious, and that Sarah

may be precluded from receiving the Death Benefit under common law which precludes a

beneficiary from recovering property when he or she feloniously kills the insured even if not

criminally convicted. Attached hereto as Exhibit H is a true and correct copy of the letter dated

October 22, 2018.
Case: 6:18-cv-00298-REW-HAI Doc #: 1 Filed: 11/26/18 Page: 5 of 6 - Page ID#: 5



        23.      Due to the competing claims made by or available to Velva, Willie, Sarah and

Express, Prudential has not yet made payment of the Death Benefit.

                            THE APPROPRIATENESS OF INTERPLEADER

        24.      Prudential claims no title to or interest in the Death Benefit to be paid under the

Group Policy on account of the death of the Insured and is ready and willing to pay the Death

Benefit to the person(s) entitled to it, but Prudential is unable to make that determination without

exposing itself to double or multiple liability on account of the potential competing claims made

by or available to defendants.

        25.      Prudential has no means other than this Interpleader action of protecting itself

against multiple conflicting or potentially conflicting claims and/or possible multiple litigation

on the part of the defendants as to the Death Benefit.

        26.      Prudential is a mere stakeholder in this action, having and claiming no interest in

the Death Benefit due upon the death of the Insured. Prudential is ready and willing to deposit

the Death Benefit, together with accrued claim interest, if any, into the Court, or with a person

duly authorized by the Court to receive it.

                                       PRAYER FOR RELIEF

        WHEREFORE, Prudential respectfully requests that this Court grant the following relief:


   A.         Directing Prudential to pay the Death Benefit, together with claim interest, if any, into
              this Court;

   B.         Directing the Defendants to interplead their rights to such sum;

   C.         Restraining the Defendants, and each of them, from instituting or maintaining any
              action against Prudential to recover such sum;

   D.         Discharging Prudential from all liability to the Defendants arising out of the matters set
              forth herein upon payment of the Death Benefit, together with applicable claim interest,
              if any, into this Court;
Case: 6:18-cv-00298-REW-HAI Doc #: 1 Filed: 11/26/18 Page: 6 of 6 - Page ID#: 6




   E.    Entry of an Order awarding Prudential payment of its reasonable attorney’s fees and
         costs necessitated by the bringing of this action; and

   F.    Such other relief as is deemed just and proper.


Dated: November 26, 2018

                                           Respectfully submitted,

                                           BREIT LAW OFFICE PLLC

                                           /s/ Andrew D. “Pete” Pullen
                                           Andrew D. “Pete” Pullen
                                           214 South 8th Street – Suite 300
                                           Louisville, Kentucky 40202
                                           Telephone: (502) 583-5581
                                           pete@breitlaw.com
                                           Counsel for Plaintiff, The Prudential Insurance
                                           Company of America
